DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-8) in the reply filed on 09/26/2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4 & 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon (WO 2016175597 A1) and evidenced by Ida (US 2016/0372749 A1) with respect to the subject matter of claim 2.
Regarding claims 1-2 & 4, Kwon teaches a precursor (i.e nickel cobalt manganese hydroxide) comprising a core (1+2) and an outer layer (3) covering an outside of the core, wherein the core comprises flaky particles (2) having a D50 of particle diameter of 2 to 10 microns and the outer layer comprises particles having a D50 particle diameter of 0.1 to 1 microns which both encompass the two claimed D50 particle diameter ranges recited in claims 1 & 4 (Figs 1-3; Page 5, lines 18-20, Page 6, 2nd paragraph, Page 8, 7th paragraph to Page 9, 3rd paragraph).												While Kwon does not explicitly teach the precursor being a nickel cobalt manganese hydroxide represented by the chemical formula recited in instant claim 2 of the present invention, it is noted that Kwon’s method of forming the precursor includes co-precipitating reaction in which a metal salt solution including a cobalt salt, a nickel salt and a manganese salt is reacted with a chelating agent such as aqueous ammonium sulfate solution and a basic aqueous solution such as sodium hydroxide (Page 8, 7th paragraph to Page 9, 1st paragraph). However, co-precipitation reactions as described in Kwon above result in the formation of a composite hydroxide represented by M1xM2yM3z(OH)2 where M1, M2 and M3 correspond to the metals in the metal salt solution (i.e Ni, Co and Mn in Kwon’s invention) and x, y and z are each from 0 to 1 with x + y + z = 1 as evidenced by Ida ([0079]-[0084])  
Regarding claim 6, Kwon teaches the nickel cobalt manganese hydroxide of claim 1, wherein the hydroxide does not comprise Ag.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon (WO 2016175597 A1) in view of Song (US 2014/0227594 A1).
Regarding claim 5, Kwon teaches the nickel cobalt manganese hydroxide of claim 1 but is silent as to the nickel cobalt manganese hydroxide comprising Ag.					Song teaches a nickel cobalt manganese hydroxide doped with a metal M including Ag ([0013]-[0014]).											It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to including Ag in Kwon’s nickel cobalt manganese hydroxide as a suitable dopant metal for a nickel cobalt manganese hydroxide precursor of a cathode active material as taught by Song ([0010] & [0013]-[0014]). “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. See MPEP 2144.07 I.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (WO 2016175597 A1) in view of Kamata (US 2016/0293950 A1).
Regarding claims 7-8, Kwon teaches the nickel cobalt manganese hydroxide of claim 1 but is silent as to the specific surface area of the nickel cobalt manganese hydroxide being 0.1-10 m2/g (claim 7) and being 5-8 m2/g (claim 8).									Kamata teaches a nickel cobalt manganese hydroxide having a specific surface area of 3 to 11 m2/g ([0025]-[0026]).											It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to form a nickel cobalt manganese hydroxide with a specific surface area ranging from 3 to 11 m2/g in order to increase safety of the resulting positive electrode active material formed from the hydroxide and prevent agglomeration as taught by Kamata ([0026]).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record, Kwon as cited in the above rejections, does not fairly teach or suggest a porosity of the core being 30-51% and a porosity of the outer layer being 52-60%.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894. The examiner can normally be reached M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANAEL T ZEMUI/Examiner, Art Unit 1727